Exhibit 10 (iv)

 

BHI ACQUISITION CORP.

 

2004 DEFERRED COMPENSATION PLAN

 

The BHI Acquisition Corp. 2004 Deferred Compensation Plan (the “Plan”) has been
adopted by BHI Acquisition Corp., a corporation organized under the laws of the
state of Delaware, effective as of the Effective Date, for the benefit of its
eligible employees. The Plan is a nonqualified deferred compensation plan
pursuant to which the Company (as hereinafter defined) and its Affiliates may
defer compensation on behalf of certain employees. The Plan is maintained
primarily for the purpose of providing deferred compensation for a select group
of management or highly compensated employees, within the meaning of Sections
201(2), 301(a)(3) and 401(a)(1) of the Employee Retirement Income Security Act
of 1974, as amended (“ERISA”).

 

ARTICLE I

 

DEFINITIONS

 

The following words and phrases used in this Plan shall have the respective
meanings set forth below unless the context clearly indicates to the contrary.
Wherever appropriate herein, words used in the singular shall be considered to
include the plural, words used in the plural shall be considered to include the
singular, and the masculine gender shall be deemed to include the feminine
gender.

 

Section 1.1 “Administrator” shall mean the Company acting through the Board or
any Person to whom it delegates its authority pursuant to Section 6.1(a)(i).

 

Section 1.2 “Affiliate” shall mean with respect to any Person, any other Person
that, directly or indirectly through one or more intermediaries controls, is
controlled by, or is under common control with, such Person and/or one or more
Affiliates thereof. As used in this definition, the term “control,” including
the correlative terms “controlling,” “controlled by” and “under common control
with,” means the possession, directly or indirectly, of the power to direct or
cause the direction of management or policies (whether through the ownership of
securities or any partnership or other ownership interests, by contract or
otherwise) of a Person. The term “Affiliate” shall not include at any time any
portfolio companies of Apollo Management V, L.P. or its Affiliates.

 

Section 1.3 “Beneficiary” shall have the meaning set forth in Section 6.8(a).

 

Section 1.4 “Board” shall mean the Board of Directors of the Company.

 

Section 1.5 “Bonus Participant” shall mean an employee who is entitled to
receive a bonus payment amount in the form of deferred compensation pursuant to
Section 1.6 of the Stock Purchase Agreement.

 

Section 1.6 “Cause” means, with respect to the termination of employment of any
Participant by the Company or any of its subsidiaries: (i) if such Participant
is at the time of termination a party to an employment agreement with the
Company or any of its subsidiaries which defines such term, the meaning given to
such term therein; and (ii) in all other cases, the termination by the Company
or any of its subsidiaries of a Participant’s employment based on such
Participant’s (a) commission of a crime of moral turpitude or a felony that
involves financial misconduct or moral turpitude or has resulted, or reasonably
could be expected to result, in any adverse publicity regarding the Participant
or the Company or any of its subsidiaries or economic injury to the Company or
any of its subsidiaries, (b) dishonesty or willful commission or omission of any
action that has resulted, or reasonably could be expected to result, in any
adverse publicity regarding the Participant or the Company or any of its
subsidiaries or has caused, or reasonably could be expected to cause,
demonstrable and serious economic injury to the Company or any of its
subsidiaries or (c) material breach of the terms of this Plan or any other
agreement entered into between the Participant and the Company or any of its
subsidiaries or Affiliates after notice and a reasonable opportunity to cure (if
such breach can be cured). For purposes hereof, no act or omission shall be
considered willful unless committed in bad faith or without a reasonable belief
that the act or omission was in the best interests of the Company or any of its
Affiliates.



--------------------------------------------------------------------------------

Section 1.7 “Claimant” shall have the meaning set forth in Section 7.14(a).

 

Section 1.8 “Code” shall mean the Internal Revenue Code of 1986, as amended.

 

Section 1.9 “Common Stock” shall mean the common stock of the Company, par value
$.001 per share, subject to adjustment in accordance with Section 6.7.

 

Section 1.10 “Company” shall mean BHI Acquisition Corp., a corporation organized
under the laws of the state of Delaware, and its successors.

 

Section 1.11 “Deferred Bonus Amount” shall mean, with respect to a Bonus
Participant, the number of Deferred Common Stock Units (if any) to be credited
to this Plan for the benefit of the Bonus Participant pursuant to Section 1.6 of
the Stock Purchase Agreement (and excluding, in all events, any Deferred
Restricted Stock Amount).

 

Section 1.12 “Deferred Compensation Account” of a Participant shall mean the
bookkeeping account established on behalf of the Participant in accordance with
Section 3.1.

 

Section 1.13 “Deferred Common Stock Unit” shall mean a non-voting unit of
measurement which is deemed, solely for bookkeeping purposes under the Plan, to
be equivalent to one outstanding share of Common Stock (subject to Section 6.7).

 

Section 1.14 “Deferred Restricted Stock Amount” shall mean, with respect to a
Restricted Stock Participant, the number of Deferred Common Stock Units (if any)
to be credited to this Plan for the benefit of the Restricted Stock Participant
with respect to the Restricted Stock Participant’s prior restricted stock
award(s), with such number of Deferred Common Stock Units determined in
accordance with the Participant’s letter of understanding with the Company that
provides for his participation in this Plan.

 

Section 1.15 “Disability” means, with respect to each Participant, such
Participant’s inability to perform the duties and obligations required by the
Participant’s job by reason of any medically determined physical or mental
impairment, as determined in accordance with the provisions of long term
disability coverage under the Borden Chemical, Inc. Total Family Protection
Plan; provided, however, that if the Participant has not elected long term
disability coverage under the Total Family Protection Plan, then “Disability”
shall mean, with respect to such Participant, any medically determined physical
or mental impairment (as determined by a physician selected by the Company or
its insurers and acceptable to the Participant or the Participant’s legal
representative (such agreement as to acceptability not to be withheld
unreasonably)) that prevents the Participant from performing the duties and
obligations required by the Participant’s job for more than 90 days during a
period of 180 consecutive days.

 

Section 1.16 “Distribution Date” shall mean the date on which the event
described in Section 5.1 shall occur.

 

Section 1.17 “Dividend Equivalent” shall have the meaning set forth in Section
4.2.

 

Section 1.18 “Effective Date” shall mean the date of the Closing of the
Acquisition (as defined in the Stock Purchase Agreement).

 

Section 1.19 “ERISA” shall have the meaning set forth in the introductory
paragraph of this Plan.

 

Section 1.20 “Exit Event” shall be deemed to have occurred (i) if at any time
(x) any person (as defined in Section 13(d)(3) of the Securities Exchange Act of
1934, as amended) shall directly or indirectly own more than 40% of the voting
power of the Common Stock (on a fully diluted basis) of the Company and (y) such
person owns a percentage of the voting power of the Common Stock (on a fully
diluted basis) greater than the percentage of the voting power of the Common
Stock (on a fully diluted basis) held by the Investors, (ii) upon consummation
of a merger or consolidation of the Company into or with another Person in which
the Investors shall own less than 50% of the voting securities of the surviving
Person (or the parent corporation of the surviving Person where the surviving
corporation is wholly owned by the parent)

 

2



--------------------------------------------------------------------------------

immediately following the consummation of such transaction, (iii) upon the sale,
transfer or lease (but not including a transfer or lease by pledge or mortgage
to a bona fide lender) of all or substantially all of the assets of the Company
or (iv) any change of control (or similar event, however denominated) with
respect to the Company shall occur under and as defined in any indenture or
agreement to which the Company or any of its subsidiaries is a party with
respect to any indebtedness for borrowed money the aggregate outstanding
principal amount of which then exceeds $100,000,000.

 

Section 1.21 “Fair Market Value” shall have the meaning set forth in the
Investor Rights Agreement.

 

Section 1.22 “Good Reason” means voluntary resignation after any of the
following actions are taken by the Company or any of its subsidiaries without
the Participant’s consent: (a) the continued failure to pay compensation when
due to the Participant for more than thirty (30) days; (b) a significant
diminution in the responsibilities or authority of the Participant other than an
insubstantial and inadvertent diminution that is remedied by the Company
promptly after receipt of written notice thereof sent by the Participant; (c) a
significant diminution in the annual base salary and bonus to be paid to the
Participant as in effect on the Effective Date (but not including any diminution
related to a broader compensation reduction that is not limited to any
particular employee or executive), or (d) relocation of the Participant’s
primary work place, as assigned to him by the Company, beyond a fifty (50) mile
radius of the employee’s current location; provided, however, that none of the
events described in the foregoing clauses (a), (b), (c) or (d) shall constitute
Good Reason unless the Participant shall have notified the Company in writing
describing the events which constitute Good Reason and then only if the Company
shall have failed to cure such events within (x) in the case of clause (a),
fifteen (15) days, or (y) in the case of clauses (b), (c) or (d), thirty (30)
days, after the Company’s receipt of such written notice.

 

Section 1.23 “Investor Rights Agreement” shall mean that certain Investor Rights
Agreement dated as of the Effective Date among the Company and the holders party
thereto, as amended, restated, supplemented or otherwise modified from time to
time.

 

Section 1.24 “Investors” shall mean, collectively, Apollo Investment Fund V,
L.P., a Delaware limited partnership, Apollo Overseas Partners V, L.P., a Cayman
Islands exempted limited partnership and each of its Affiliates and any other
investment fund or vehicle managed by Apollo Management V, L.P. or any of its
Affiliates (including any successors and assigns of any such manager).

 

Section 1.25 “Participant” shall mean any Person included in the Plan as
provided in Article II.

 

Section 1.26 “Person” shall be construed broadly and shall include, without
limitation, an individual, a partnership, a corporation, an association, a joint
stock company, a limited liability company, a trust, a joint venture, an
unincorporated organization and a governmental entity or any department, agency
or political subdivision thereof.

 

Section 1.27 “Plan” shall mean the BHI Acquisition Corp. 2004 Deferred
Compensation Plan, as set forth in this document and as it may hereafter be
amended from time to time.

 

Section 1.28 “Registration Rights Agreement” shall mean that certain
Registration Rights Agreement dated as of the Effective Date among the Company
and the holders party thereto, as amended, restated, supplemented or otherwise
modified from time to time.

 

Section 1.29 “Restricted Stock Agreement” shall mean either the Restricted Stock
Award Agreement dated March 25, 2002 between Craig O. Morrison and Borden
Chemical, Inc. or the Restricted Stock Award Agreement dated April 1, 2002
between Joseph Bevilaqua and Borden Chemical, Inc.

 

Section 1.30 “Restricted Stock Participant” shall mean an employee who is a
party to a Restricted Stock Agreement.

 

Section 1.31 “Stock Purchase Agreement” shall mean that certain Stock Purchase
Agreement dated as of July 5, 2004, as it is amended, restated, supplemented or
otherwise modified from time to time among BHI Investment, LLC, BW Holdings LLC,
Borden Holdings, Inc., Borden Chemical, Inc., Craig O. Morrison and Joseph P.
Bevilaqua.

 

3



--------------------------------------------------------------------------------

Section 1.32 “Trust” shall mean a grantor trust maintained under the terms of
the related Trust Agreement.

 

Section 1.33 “Trust Agreement” shall mean a trust agreement entered into by and
between the Company and the related Trustee with respect to this Plan, as
amended, restated, supplemented or otherwise modified from time to time.

 

Section 1.34 “Trustee” means the entity, which has entered into the related
Trust Agreement as trustee of the Trust thereunder, and any duly appointed
successor.

 

ARTICLE II

 

PARTICIPATION

 

Unless otherwise determined by the Administrator in its sole discretion, each
employee of the Company or any of its Affiliates who (1) has an annual base
salary of not less than $125,000 and (2) is either a Bonus Participant or a
Restricted Stock Participant and who is actively employed by the Company or any
of its Affiliates shall be eligible to participate in this Plan. If the
Administrator determines in its sole discretion that a Participant no longer
qualifies as a member of a select group of management or highly compensated
employees, as membership in such group is determined in accordance with Sections
201(2), 301(a)(3) and 401(a)(1) of ERISA, or that the inclusion of any eligible
employee in this Plan could violate any applicable law or jeopardize the status
of this Plan as a plan intended to be “unfunded” and “maintained by an employer
primarily for the purpose of providing deferred compensation for a select group
of management or highly compensated employees” within the meaning of ERISA
Sections 201(2), 301(a)(3) and 401(a)(1), the Administrator shall have the
right, in its sole discretion, to immediately distribute to such Participant a
number of shares of Common Stock equal to the balance of such Participant’s
Deferred Common Stock Units and (other than the payment of any of the
Participant’s Deferred Common Stock Units when (and if) they are no longer
subject to forfeiture) terminate the Participant’s participation in this Plan
and/or take such further reasonable action that the Administrator deems
appropriate in the circumstances.

 

ARTICLE III

 

DEFERRED COMPENSATION ACCOUNT

 

Section 3.1 Deferred Compensation Accounts.

 

(a) The Administrator shall establish and maintain for each Participant a
Deferred Compensation Account to which shall be (i) credited the amounts
determined under Section 3.1(b), (ii) credited the amounts determined under
Section 4.2 and (iii) debited the number of shares of Common Stock (or cash
equal to the value thereof) distributed under this Plan to such Participant.

 

(b) As of the Effective Date, the (i) Deferred Compensation Account of each
Bonus Participant shall be credited with that number of Deferred Common Stock
Units equal to the Participant’s Deferred Bonus Amount and (ii) the Deferred
Compensation Account of each Restricted Stock Participant shall be credited with
that number of Deferred Common Stock Units equal to the Deferred Restricted
Stock Amount. Notwithstanding any other provision of this Plan, no amount shall
be credited to any Participant’s Deferred Compensation Account prior to the
Effective Date.

 

Section 3.2 Assignments Prohibited. No part of a Participant’s Deferred
Compensation Account shall be liable for the debts, contracts or engagements of
any Participant, his or her beneficiaries or successors in interest, or be taken
in execution by levy, attachment or garnishment or by any other legal or
equitable proceeding, nor shall any such Person have any rights to alienate,
pledge, encumber, assign or otherwise transfer any benefits or payments
hereunder in any manner whatsoever except to designate a beneficiary as provided
herein.

 

Section 3.3 Trust Arrangement. Notwithstanding Section 7.5, the Company may at
any time transfer assets representing all or any portion of a Participant’s
Deferred Compensation

 

4



--------------------------------------------------------------------------------

Account to a Trust to be held and invested and reinvested by the Trustee
pursuant to the terms of the Trust Agreement. However, to the extent provided in
the Trust Agreement only, such transferred amounts shall remain subject to the
claims of general creditors of the Company. To the extent that assets
representing a Participant’s Deferred Compensation Account are held in a Trust
when his or her benefits under the Plan become payable, the Company may direct
the Trustee (if the Company established a Trust) to pay such benefits to the
Participant from the assets of the Trust. Notwithstanding any other provision of
the Plan, unless otherwise determined by the Administrator, no share of Common
Stock to be distributed to a Participant under this Plan shall be transferred to
a Trust, unless and until the Trustee of such Trust executes and delivers the
Investor Rights Agreement pursuant to which the Trustee shall be bound by the
provisions of the Investor Rights Agreement as a “Management Holder” thereunder.
Each Participant who has an interest in a Trust created pursuant to this Section
3.3 shall execute any documents that are necessary in order to effectuate the
foregoing.

 

ARTICLE IV

 

DEEMED INVESTMENTS

 

Section 4.1 Deferred Common Stock Units. Unless otherwise required by law, as of
the Effective Date each Participant’s Deferred Compensation Account shall be
deemed to be credited with that number of Deferred Common Stock Units determined
pursuant to Section 3.1(b).

 

Section 4.2 Dividend Equivalents. In the event the Company pays a dividend or
other distribution in respect of shares of Common Stock (other than any
distributions made to Affiliates in connection with the satisfaction of any
obligations under the Stock Purchase Agreement), each Participant will receive a
cash bonus (less applicable withholding taxes) equal to the amount of the
dividends or other distribution such Participant would have received had such
Participant owned shares of Common Stock equal to the number of shares reflected
in such Participant’s Deferred Compensation Account on the record date of such
dividend or other distribution (each such cash bonus, a “Dividend Equivalent”).
For purposes of clarity, adjustments pursuant to Section 6.7 in the number and
kind of securities or other consideration that may become payable with respect
to the Deferred Common Stock Units shall be made only after taking into account
any Dividend Equivalent paid or to be paid to the Participants in connection
with the applicable Event.

 

Section 4.3 Forfeiture. Notwithstanding any other provision of the Plan, 100% of
a Participant’s Deferred Compensation Account shall be forfeited automatically
if the Participant’s employment by the Company and its Affiliates is terminated
by the Participant for any reason (other than Good Reason or upon the
Participant’s death or Disability) prior to (i) 120 days after the Effective
Date, with respect to Bonus Participants and (ii) December 31, 2005, with
respect to Restricted Stock Participants.

 

Section 4.4 Account Not Funded; No Stockholder Rights. A Participant’s Deferred
Compensation Account shall be a memorandum account on the books of the Company.
The Deferred Common Stock Units credited to a Participant’s Deferred
Compensation Account shall be used solely as a device for the determination of
the number of shares of Common Stock to be eventually distributed to such
Participant in accordance with this Plan. The Deferred Common Stock Units shall
not be treated as property or (subject to Section 3.4) as a trust fund of any
kind. Except as otherwise provided in Section 4.2 with respect to distribution
of Dividend Equivalents, no Participant shall be entitled to any voting or other
stockholder rights with respect to Deferred Common Stock Units credited under
this Plan. The number of Deferred Common Stock Units credited to a Participant’s
Deferred Compensation Account (and the number of shares of Common Stock to which
the Participant is entitled under this Plan) shall be subject to adjustment in
accordance with Section 6.7 of this Plan.

 

5



--------------------------------------------------------------------------------

ARTICLE V

 

BENEFITS

 

Section 5.1 Time of Distribution.

 

(a) Except as otherwise set forth herein, each Participant’s Deferred
Compensation Account, to the extent not previously forfeited pursuant to Section
4.3 or previously distributed pursuant to Section 5.1(b) or 5.3, shall be
distributed to the Participant (or his or her Beneficiaries, as applicable),
less any amounts to be withheld pursuant to Section 7.4, upon (or as soon as
reasonably practicable following) the earliest to occur of (i) the termination
of the Participant’s employment with the Company and its Affiliates (A) by the
Company without Cause, (B) by the Participant for Good Reason or (C) upon the
death or Disability of the Participant, (ii) the termination of the
Participant’s employment with the Company and its Affiliates for any reason at
any time after (A) 120 days after the Effective Date in the case of a Bonus
Participant and (B) December 31, 2005, in the case of a Restricted Stock
Participant, (iii) an Exit Event or (iv) an event described in Section 5.1(b)
below; provided, however, that in the event that a distribution is made pursuant
to clause (iv) above with respect to less than all of a Participant’s Deferred
Common Stock Units, the Participant’s remaining Deferred Common Stock Units
shall continue to be subject to the provisions of this Section 5.1(a).

 

(b) Notwithstanding anything to the contrary contained herein, if at any time
either (i) a Participant has the right to transfer shares of Common Stock
pursuant to Section 2(a) of the Investor Rights Agreement in connection with a
Tag Along Transaction (as defined in the Investor Rights Agreement), or is
required to transfer shares of Common Stock pursuant to Section 2(b) of the
Investor Rights Agreement in connection with a Come Along Transaction (as
defined in the Investor Rights Agreement), or (ii) a Participant is entitled to
exercise registration rights pursuant to any provision of the Registration
Rights Agreement, then the Company will, subject to any tax withholding
requirements of Section 7.4, issue and distribute to the Participant a number of
shares of Common Stock in settlement of Deferred Common Stock Units credited to
the Participant’s Deferred Compensation Account equal to the maximum number of
shares that the Participant is entitled or required to transfer in connection
with such Tag Along Transaction or Come Along Transaction (each as defined in
the Investor Rights Agreement) or is entitled to sell in such registration
(after giving effect to any applicable cutback provisions contained in the
Registration Rights Agreement), as the case may be; provided that in no event
shall such number of shares to be distributed exceed the number of Deferred
Common Stock Units credited to the Participant’s Deferred Compensation Account
immediately prior to giving effect to such distribution.

 

Section 5.2 Form of Distribution. Except as otherwise provided in Section 4.2,
all distributions under the Plan with respect to Deferred Common Stock Units
shall be made in a single lump sum payment in the form of an equivalent number
of whole shares of Common Stock; provided, however, that (a) the Administrator
shall have the discretion to pay (i) the Deferred Common Stock Units
attributable to Dividend Equivalents or (ii) the Deferred Common Stock Units
distributable pursuant to Section 5.3, in cash, (b) in the case of a
distribution of Deferred Common Stock Units upon the death or Disability of the
Participant, the Participant’s Deferred Common Stock Units shall be paid in cash
and (c) in the case of a distribution of Deferred Common Stock Units pursuant to
Section 5.1 upon the termination of employment by the Company without Cause or
by the Participant with Good Reason, the Administrator shall have the discretion
to pay the Participant’s Deferred Common Stock Units in cash. Fractional shares
shall be disregarded but may be accumulated, or in the Administrator’s
discretion, paid in cash. The amount of any cash payment made pursuant to this
Section 5.2 shall equal the most recent Fair Market Value of a share of Common
Stock as of the date of payment, multiplied by the number of Deferred Common
Stock Units to be paid in such manner. Notwithstanding any other provision of
the Plan, unless otherwise determined by the Administrator, no share of Common
Stock shall be issued to any Participant (or his or her Beneficiaries, as
applicable) under this Plan unless and until such Participant has executed and
delivered the Investor Rights Agreement with the Company or a joinder agreement
to such agreement. Except as otherwise provided in Section 4.2 of the foregoing
provisions of this Section 5.2, the payment of a Deferred Compensation Unit in
cash (as opposed to a share of Common Stock) shall be in the Company’s sole
discretion and no Participant shall have the right to require a cash payment.

 

6



--------------------------------------------------------------------------------

Section 5.3 Distributions for Unforeseeable Emergencies.

 

(a) A Participant may request a distribution under the Plan for an Unforeseeable
Emergency (as defined below) without penalty. Such distribution for an
Unforeseeable Emergency shall be subject to approval by the Administrator and
may be made only to the extent necessary to satisfy the hardship plus amounts
necessary to pay taxes reasonably anticipated as a result of the distribution,
after taking into account the extent to which such hardship is or may be
relieved through reimbursement or compensation by insurance or otherwise or by
liquidation of the Participant’s assets (to the extent the liquidation of such
assets would not itself cause severe financial hardship), and only with respect
to non-forfeitable Deferred Common Stock Units credited to his or her Deferred
Compensation Account. The Administrator may treat a distribution as necessary to
satisfy the hardship if it relies on the Participant’s written representation,
unless the Administrator has actual knowledge to the contrary, that the hardship
cannot reasonably be relieved (i) through reimbursement or compensation by
insurance or otherwise or (ii) by liquidation of the Participant’s assets, to
the extent the liquidation of such assets would not itself cause severe
financial hardship.

 

(b) For purposes of this Section 5.3, an “Unforeseeable Emergency” shall mean a
severe financial hardship to the Participant resulting from (i) a sudden and
unexpected illness or accident of the Participant, the Participant’s spouse, or
a dependent (as defined in Section 152(a) of the Code) of the Participant, (ii)
a loss of the Participant’s property due to casualty, or (iii) other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Participant, all as determined by the Administrator in
its sole discretion.

 

Section 5.4 Special Rules Regarding Distribution. Notwithstanding any provision
in this Plan to the contrary, if a Participant becomes entitled to benefits
under this Plan, the Administrator may delay the Participant’s benefit
distribution date to a date that occurs not later than thirteen (13) months
after the date such distribution was originally scheduled to be made to the
extent that the Administrator reasonably determines that such a later benefit
distribution date is reasonably necessary to comply with applicable laws, rules
or regulations or is otherwise reasonably advisable to preserve the intended tax
consequences of this Plan.

 

Section 5.5 Reduction in Number of Units. In connection with distributions of
shares of Common Stock, other securities or property or cash in payment of
Deferred Common Stock Units pursuant to this Article V, or upon any forfeiture
of the Participant’s Deferred Common Stock Units, the Participant’s Deferred
Compensation Account will be decreased by decreasing the number of Deferred
Common Stock Units held in such account by the number of Deferred Common Stock
Units so paid or forfeited, as applicable (it being understood that the
Participant’s Deferred Compensation Account will not be decreased by reason of
any Dividend Equivalents paid to the Participant).

 

ARTICLE VI

 

ADMINISTRATIVE PROVISIONS

 

Section 6.1 Administrator’s Duties and Powers.

 

(a) The Board shall conduct the general administration of the Plan in accordance
with the Plan and shall have full discretionary power and authority to carry out
that function. Among its necessary powers and duties, are the following:

 

(i) To delegate all or part of its function as Administrator to any other Person
and to revoke any such delegation.

 

(ii) To determine questions of eligibility and vesting of Participants and their
entitlement to benefits.

 

(iii) To select and engage attorneys, accountants, actuaries, trustees,
appraisers, brokers, consultants, administrators, physicians or other Persons to
render service or advice with regard to any responsibility the Administrator or
the Board has under the Plan, to designate such Persons to carry out
responsibilities, and (together with the Company, the Board and the Company’s
officers, and employees) to rely upon the advice, opinions or valuations of any
such Persons, to the extent permitted by law, being fully protected in acting or
relying thereon in good faith.

 

7



--------------------------------------------------------------------------------

(iv) To construe and interpret the terms of the Plan for purpose of the
administration and application of the Plan, in a manner not inconsistent with
the Plan or applicable law and to amend or revoke any such interpretation.

 

(v) To adopt rules of the Plan that are not inconsistent with the Plan or
applicable law and to amend or revoke any such rules.

 

(b) Every finding, decision, and determination made by the Administrator shall,
to the full extent permitted by law, be final and binding upon the Company and
each Participant, except to the extent found by a court of competent
jurisdiction to be unreasonable.

 

(c) The Administrator shall, to the maximum extent reasonably possible,
interpret all provisions of this Plan in a manner that is consistent with all
applicable laws, rules and regulations and the intended tax consequences of this
Plan (including, without limitation, guidance that may be issued after the
effective date of this Plan).

 

Section 6.2 Indemnification by the Company; Liability Insurance.

 

(a) The Company shall pay or reimburse any of the Company’s officers, directors
or employees who administer the Plan for all expenses incurred by such Persons
in, and shall indemnify and hold them harmless from all claims, liability and
costs (including reasonable attorneys’ fees) arising out of, the good faith
performance of their Plan functions.

 

(b) The Company may obtain and provide for any such Person, at the Company’s
expense, liability insurance against liabilities imposed on him by law.

 

Section 6.3 Recordkeeping.

 

(a) The Administrator shall maintain suitable records of each Participant’s
individual Deferred Compensation Accounts and such other records as the
Administrator deems appropriate in order to administer this Plan.

 

(b) The Administrator may appoint a secretary to keep the record of proceedings
relating to the Plan, to transmit its decisions, instructions, consents or
directions to any interested party, and to execute and file, on behalf of the
Administrator, such reports or other documents as may be necessary or
appropriate under applicable law to perform ministerial acts.

 

(c) The Administrator shall not be required to maintain any records or accounts
which duplicate any records or accounts maintained by the Company.

 

Section 6.4 Service of Process. The Secretary of the Company is hereby
designated as agent of the Plan for the service of legal process.

 

Section 6.5 Service in More than One Capacity. Any Person or group of Persons
may serve in more than one capacity with respect to the Plan.

 

Section 6.6 Statement to Participants. The Administrator shall from time to time
in its discretion furnish to each Participant a statement setting forth the
value of his or her Deferred Compensation Accounts and such other information as
the Administrator shall deem advisable to furnish.

 

Section 6.7 Corporate Changes. Upon the occurrence of an Event (as defined
below), with respect to the Company or any class of its capital stock, the
Administrator shall make such adjustments as it deems appropriate in the number
and kind of securities or other consideration that may become payable with
respect to the Deferred Common Stock Units credited under this Plan so that a
Participant’s rights to any amount hereunder are substantially proportionate to
his or her rights existing immediately prior to such Event (after taking into
account any Dividend Equivalent paid or to be paid to the Participant in
connection with such Event). If an Event shall occur and any Deferred Common
Stock Units have not become non-forfeitable and paid upon such Event or prior
thereto, as a result of the application of the adjustments set forth in the
immediately preceding sentence, such Deferred Common Stock Units may become
payable in

 

8



--------------------------------------------------------------------------------

securities or other consideration (the “Restricted Property”) rather than in the
Common Stock otherwise payable in respect of such Deferred Common Stock Units.
Such Restricted Property shall thereafter become payable to the applicable
Participant at such time or times (if any) as the related Deferred Common Stock
Units become payable to such Participant in accordance with the Plan and shall
be subject to the same forfeiture conditions as such related Deferred Common
Stock Units (it being understood that if the Event is an Exit Event, such
Deferred Common Stock Units will become distributable pursuant to Section 5.1).
Notwithstanding the foregoing, to the extent that the Restricted Property
includes any cash, the commitment hereunder shall become an unsecured promise to
pay an amount equal to such cash (with earnings attributable thereto as if such
amount had been invested, pursuant to policies established by the Administrator,
in interest bearing, FDIC insured (subject to applicable insurance limits)
deposits of a depository institution selected by the Administrator) at such
times and in such proportions as the related Deferred Common Stock Units become
payable in accordance with the Plan. For purposes of this Section 6.7, “Event”
means a liquidation, dissolution, Exit Event, merger, consolidation, or other
combination or reorganization, stock split, reverse stock split, or a
recapitalization, reclassification, extraordinary dividend or other distribution
(including a split up or a spin off of the Company or any significant
Subsidiary).

 

Section 6.8 Designation of Beneficiary.

 

(a) Each Participant shall have the right to designate, revoke and redesignate
one or more beneficiaries hereunder (each a “Beneficiary”) and to direct payment
of the amount or distribution of the items credited to his or her Deferred
Compensation Account to such Beneficiaries upon his or her death. Designation,
revocation and redesignation of Beneficiaries shall be made on such form as
shall be designated by the Administrator. If a married Participant wishes to
designate a Person other than his or her spouse as Beneficiary, the
Administrator may require (as a condition precedent to the effectiveness of such
designation) that such designation be consented to in writing by the spouse.
Upon the dissolution of the marriage of a Participant, any designation of the
Participant’s former spouse as a Beneficiary shall be treated as though the
Participant’s former spouse had predeceased the Participant, unless (i) the
Participant executes another Beneficiary designation that complies with this
Section 6.8 and that clearly names such former spouse as a Beneficiary, or (ii)
a court order presented to the Administrator prior to distribution on behalf of
the Participant explicitly requires the Participant to continue to maintain the
former spouse as the Beneficiary. In any case in which a Participant’s former
spouse is treated under the Participant’s Beneficiary designation as having
predeceased the Participant, no heirs or other beneficiaries of the former
spouse shall receive benefits from the Plan as a Beneficiary of the Participant
except as provided otherwise in the Participant’s Beneficiary designation. Upon
the receipt by the Administrator of a new, valid Beneficiary designation from a
Participant, all Beneficiary designations previously delivered by such
Participant and received by the Administrator before the Participant’s death
shall be canceled. The Administrator shall be entitled to rely on the last
Beneficiary designation delivered by the Participant. No designation, revocation
or change in designation of a Beneficiary shall be valid or effective unless
signed by the Participant (and by the Participant’s spouse, to the extent
required pursuant to this Section 6.8(a) and until received in writing by the
Administrator or its designated agent.

 

(b) If a Participant fails to designate a Beneficiary as provided in Section
6.8(a) or, if all designated Beneficiaries predecease the Participant or die
prior to complete distribution of the Participant’s benefits under this Plan,
then the Participant’s designated Beneficiary shall be deemed to be his or her
surviving spouse. If the Participant has no surviving spouse, the duly appointed
and currently acting personal representative of the Participant’s estate (which
shall include either the Participant’s probate estate or living trust) shall be
deemed to be the Participant’s Beneficiary. In any case where there is no such
personal representative of the Participant’s estate duly appointed and acting in
that capacity within ninety (90) days after the Participant’s death (or such
extended period as the Administrator determines is reasonably necessary to allow
such personal representative to be appointed, but not to exceed one hundred
eighty (180) days after the Participant’s death), then the Participant’s
Beneficiary shall be deemed to be the Person or Persons who can verify by court
order that they are legally entitled to receive the benefits specified
hereunder. If a Participant dies and his or her benefits become payable to the
Participant’s Beneficiary, but the Beneficiary’s death occurs before such
payment can actually be made, payment shall be made to the Beneficiary’s
surviving spouse. If there is no surviving spouse to receive any benefits
payable in accordance with the immediately preceding sentence, the duly
appointed and currently acting personal representative of the Beneficiary’s
estate (which shall include either the Beneficiary’s probate estate or living
trust)

 

9



--------------------------------------------------------------------------------

shall be the Beneficiary. In any case where there is no such personal
representative of the Beneficiary’s estate duly appointed and acting in that
capacity within ninety (90) days after the Beneficiary’s death (or such extended
period as the Administrator determines is reasonably necessary to allow such
Personal representative to be appointed, but not to exceed one hundred eighty
(180) days after the Beneficiary’s death), then payment shall be made to the
Person or Persons who can verify by court order that they are legally entitled
to receive the benefits otherwise payable to the deceased Beneficiary.

 

(c) If the Administrator has any doubt as to the proper Beneficiary to receive
payments pursuant to this Plan, the Administrator shall have the right,
exercisable in its reasonable discretion, to withhold such payments until this
matter is resolved to the Administrator’s reasonable satisfaction. The payment
of benefits under this Plan to a Participant’s Beneficiary in accordance with
this Section 6.8 shall fully and completely discharge the Company and the
Administrator from all further obligations under this Plan with respect to the
Participant.

 

ARTICLE VII

 

MISCELLANEOUS PROVISIONS

 

Section 7.1 Amendment of Plan. Except as may otherwise be prohibited by
applicable law, the Plan may be wholly or partially amended by the Administrator
from time to time including retroactive amendments; provided, however, that no
amendment shall lengthen the time period applicable to such Participant under
Section 4.3 or 5.1(a)(ii) or otherwise decrease the non-forfeitable interest any
Participant or any other Person entitled to payment under the Plan has in the
Participant’s Deferred Compensation Accounts without such Participant’s written
approval.

 

Section 7.2 Termination of the Plan. While the Plan is intended as a permanent
program, the Board shall have the right at any time to declare the Plan
terminated completely as to the Company or as to any division, facility or other
operational unit thereof. In the event of any termination, the Administrator
shall continue to maintain the Participants’ Deferred Compensation Accounts (in
accordance with the terms of the Plan) and payment of such Deferred Compensation
Accounts shall be made in accordance with Article V.

 

Section 7.3 Errors and Misstatements. In the event of any misstatement or
omission of fact by a Participant to the Administrator or any clerical error
resulting in payment of benefits in an incorrect amount, the Administrator shall
promptly cause the amount of future payments to be corrected upon discovery of
the facts and shall pay the applicable Participant or other Person entitled to
payment under the Plan any underpayment in cash in a lump sum or shall either
recoup any overpayment from future payments to the applicable Participant or
other Person entitled to payment under the Plan or proceed against the
applicable Participant or other Person entitled to payment under the Plan for
recovery of any such overpayment.

 

Section 7.4 Tax Withholding.

 

(a) The Company may, in its reasonable discretion, satisfy any state or federal
employment tax withholding obligation with respect to the lapse of forfeiture
restrictions on Deferred Common Stock Units credited to the Participant’s
Deferred Compensation Account by either (i) deducting such amounts from any
compensation payable by the Company to the Participant, or (ii) reducing the
number of non-forfeitable Deferred Common Stock Units credited to the
Participant’s Deferred Compensation Account by the amount necessary to satisfy
such withholding obligation.

 

(b) There shall be deducted from each payment or distribution made to a
Participant (or Beneficiary) under the Plan, or any other compensation payable
to a Participant (or Beneficiary) under the Plan, all taxes which are required
to be withheld by the Company in respect of such payment or distribution (or
other compensation). The Company shall reduce any payment or distribution (or
other compensation) by the amount of cash and/or shares of Common Stock
sufficient to provide the amount of said taxes. To the extent that any shares of
Common Stock are withheld, the determination of the appropriate number of shares
required to satisfy all or a portion of any such tax will be based on the Fair
Market Value of a share of Common Stock on the day prior to the date of
distribution. If the Company, for any reason, elects not to (or

 

10



--------------------------------------------------------------------------------

cannot) satisfy the withholding obligation from the amounts otherwise payable or
the shares of Common Stock otherwise distributable under this Plan, the
Participant shall pay or provide for payment in cash of the amount of any taxes
which the Company may be required to withhold with respect to the benefits
hereunder.

 

Section 7.5 Governing Law; Severability. This Plan shall be construed,
administered and governed in all respects under and by applicable federal laws
and, where state law is applicable, the laws of the State of Delaware. If any
provisions of this Plan shall be held by a court of competent jurisdiction to be
invalid or unenforceable, the remaining provisions hereof shall continue to be
fully effective.

 

Section 7.6 Unsecured General Creditor. Participants and their Beneficiaries,
heirs, successors, and assigns shall have no legal or equitable rights, claims,
or interest in any specific property or assets of the Company. No assets of the
Company shall be held under any trust (except as provided in Section 3.4), or
held in any way as collateral security, for the fulfilling of the obligations of
the Company under this Plan. Any and all of the Company’s assets shall be, and
remain, the general unpledged, unrestricted assets of the Company. The Company’s
payment obligations under the Plan shall constitute merely an unfunded and
unsecured promise of the Company to pay benefits in the future to those Persons
to whom the Company has a benefit obligation under this Plan (as determined in
accordance with the terms hereof), and the respective rights of the Participants
and Beneficiaries shall be no greater than those of the Company’s unsecured
general creditors.

 

Section 7.7 Limitation on Rights of Employees. The Plan is strictly a voluntary
undertaking on the part of the Company and shall not constitute a contract of
employment between the Company and any Participant. Nothing contained in the
Plan shall give any Participant the right to be retained in the service of the
Company or to interfere with or restrict the right of the Company, which is
hereby expressly reserved, to discharge or retire any Participant at any time
without notice and with or without cause, except as provided by law. Inclusion
under the Plan will not give any Participant any right or claim to any benefit
hereunder except to the extent such right has specifically become fixed under
the terms of the Plan. The doctrine of substantial performance shall have no
application to Participants or any other Persons entitled to payments under the
Plan.

 

Section 7.8 Payment on Behalf of Minors or Persons under Incapacity. In the
event any amount becomes payable under the Plan to a minor or a Person who, in
the sole judgment of the Administrator is considered by reason of physical or
mental condition to be unable to give a valid receipt therefor, the
Administrator may direct that such payment be made to any Person found by the
Administrator, in its sole judgment, to have assumed the care of such minor or
other Person. Any payment made pursuant to such determination shall constitute a
full release and discharge of the Company, the Board, the Administrator, and
their officers, directors and employees in respect of such payment.

 

Section 7.9 References. Unless the context clearly indicates to the contrary, a
reference to a statute, regulation or document shall be construed as referring
to any subsequently enacted, adopted or executed successor statute, regulation
or document.

 

Section 7.10 Inability to Locate Participant. In the event that, notwithstanding
its reasonable efforts to do so, the Administrator is unable to locate a
Participant or Beneficiary within two years following the date on which the
Participant’s employment by the Company and its Affiliates terminates for any
reason, or if earlier, within two years following the date a distribution is to
be made to the Participant in respect of his or her Deferred Compensation
Account pursuant to Section 5.1(a), the amount allocated to the Participant’s
Deferred Compensation Account shall be forfeited. If, after such forfeiture, the
Participant or Beneficiary later claims such benefits, such benefits shall be
reinstated without interest or credits for Dividend Equivalents under Section
4.2.

 

Section 7.11 Compliance with Laws. This Plan, the offer, issuance and delivery
of securities under this Plan, and, if applicable, the payment of money under
this Plan, are subject to compliance with all applicable federal and state laws,
rules and regulations (including but not limited to state and federal securities
laws) and to such approvals by any listing, regulatory or governmental authority
as may, in the opinion of counsel for the Company, be necessary or advisable in
connection therewith. Each Person acquiring any securities under this Plan will,
if

 

11



--------------------------------------------------------------------------------

requested by the Company, provide such assurances and representations to the
Company as the Administrator may deem necessary or desirable to assure
compliance with all applicable legal requirements.

 

Section 7.12 Effect Upon Other Plans. Except to the extent provided herein,
nothing in this Plan shall be construed to affect the provisions of any other
plan maintained by the Company.

 

Section 7.13 Titles. Titles are provided herein for convenience only and are not
to serve as a basis for interpretation or construction of the Plan.

 

Section 7.14 Claims Procedure.

 

(a) Presentation of Claim. Any Participant or Beneficiary of a deceased
Participant (such Participant or Beneficiary being referred to below as a
“Claimant”) may deliver to the Administrator a written claim for a determination
with respect to the benefits payable to such Claimant pursuant to this Plan. If
such a claim relates to the contents of a notice received by the Claimant, the
claim must be made within sixty (60) days after such notice was received by the
Claimant. All other claims must be made within one hundred eighty (180) days of
the date on which the event that caused the claim to arise occurred. The claim
must state with particularity the determination desired by the Claimant.

 

(b) Notification of Decision. The Administrator shall consider a Claimant’s
claim within a reasonable time, but no later than ninety (90) days after
receiving the claim. If the Administrator determines that special circumstances
require an extension of time for processing the claim, written notice of the
extension shall be furnished to the Claimant prior to the termination of the
initial ninety (90) day period. In no event shall such extension exceed a period
of ninety (90) days from the end of the initial period. The extension notice
shall indicate the special circumstances requiring an extension of time and the
date by which the Administrator expects to render the benefit determination. As
soon as practicable after making its determination, the Administrator shall
notify the Claimant in writing:

 

(i) that the Claimant’s requested determination has been made, and that the
claim has been allowed in full; or

 

(ii) that the Administrator has reached a conclusion contrary, in whole or in
part, to the Claimant’s requested determination, and such notice must set forth
in a manner calculated to be understood by the Claimant:

 

(A) the specific reason(s) for the denial of the claim, or any part of it;

 

(B) specific reference(s) to pertinent provisions of this Plan upon which such
denial was based;

 

(C) a description of any additional material or information necessary for the
Claimant to perfect the claim, and an explanation of why such material or
information is necessary;

 

(D) an explanation of the claim review procedure set forth in Section 7.14(c);
and

 

(E) a statement of the Claimant’s right to bring a civil action under ERISA
Section 502(a) following an adverse benefit determination on review.

 

(c) Review of a Denied Claim. No later than sixty (60) days after receiving a
notice from the Administrator that a claim has been denied, in whole or in part,
a Claimant (or the Claimant’s duly authorized representative) may file with the
Administrator a written request for a review of the denial of the claim. The
Claimant (or the Claimant’s duly authorized representative):

 

(i) may, upon request and free of charge, have reasonable access to, and copies
of, all documents, records and other information relevant to the claim for
benefits;

 

12



--------------------------------------------------------------------------------

(ii) may submit written comments or other documents; and/or

 

(iii) may request a hearing, which the Administrator, in its sole discretion,
may grant.

 

(d) Decision on Review. The Administrator shall render its decision on review
promptly, and no later than sixty (60) days after the Administrator receives the
Claimant’s written request for a review of the denial of the claim. If the
Administrator determines that special circumstances require an extension of time
for completing its review, written notice of the extension shall be furnished to
the Claimant prior to the termination of the initial sixty (60) day period. In
no event shall such extension exceed a period of sixty (60) days from the end of
the initial period. The extension notice shall indicate the special
circumstances requiring an extension of time and the date by which the
Administrator expects to render its decision on the review. In rendering its
decision, the Administrator shall take into account all comments, documents,
records and other information submitted by the Claimant relating to the claim,
without regard to whether such information was submitted or considered in the
initial benefit determination. The decision must be written in a manner
calculated to be understood by the Claimant, and it must contain:

 

(i) specific reasons for the decision;

 

(ii) specific reference(s) to the pertinent Plan provisions upon which the
decision was based;

 

(iii) a statement that the Claimant is entitled to receive, upon request and
free of charge, reasonable access to and copies of, all documents, records and
other information relevant (as defined in applicable ERISA regulations) to the
Claimant’s claim for benefits; and

 

(iv) a statement of the Claimant’s right to bring a civil action under ERISA
Section 502(a).

 

* * * * *

 

As adopted by the Board of Directors on August 12, 2004.

 

13